   Case 1:19-mj-00255-MSN Document 2 Filed 05/31/19 Page 1 of 5 PageID# 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA       may                   3 I 2019
                                       Alexandria Division
                                                                       L .            4v«Bg^RT
UNITED STATES OF AMERICA

                  v.                                   Case No. 19-MJ-255

ANASTACIO AGUSTIN MIGUEL
     a/k/a: “Anastacio Miguel”;
            “Anastacio Miguel Agustin”;
            “Miguel Agustin”; and
            “Anastacio Augustin-Miguel”

             Defendant


                          AFFIDAVIT IN SUPPORT OF A
                   CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Kevin Ho, being duly sworn, depose and state:

       1.      I am a Deportation Officer with the United States Immigration and Customs

Enforcement (ICE) at Fairfax, Virginia. I have been employed with ICE for more than ten years.

I was previously employed as a Customs and Border Protection Enforcement Officer for the U.S.

Customs & Border Protection and its predecessor, the United States Immigration and

Naturalization Service, since April 1996. During that time, I have received specialized training

and have conducted numerous investigations relating to administrative and criminal violations of

the Immigration and Nationality Act and Title 8 of the United States Code.

       2.      My duties as a Deportation Officer with ICE include investigating administrative

and criminal violations of the Immigration and Nationality Act and Title 8 of the United States

Code and seeking, when applicable, prosecution and removal of violators.          I have received

training in general law enforcement, including training in Title 8 of the United States Code.




                                                 1
   Case 1:19-mj-00255-MSN Document 2 Filed 05/31/19 Page 2 of 5 PageID# 3



       3.      This affidavit is submitted in support of a criminal complaint charging

ANASTACIO AGUSTIN MIGUEL (also known as “Anastacio Miguel,” “Anastacio Miguel

Agustin,” “Miguel Agustin,” and “Anastacio Augustin-Miguel,” hereafter referred to as

AGUSTIN MIGUEL) with being found in the United States, after being denied admission,

excluded, or removed, or having departed the United States while an order of exclusion,

deportation, or removal was outstanding, in violation of Title 8, United States Code, Section

1326(a). This affidavit is also submitted in support of an arrest warrant.

       4.      The facts and information contained in this affidavit are based upon my training

and experience, participation in immigration investigations, personal knowledge, and

observations during the course of this investigation, as well as the observations of other agents

involved in this investigation. All observations not personally made by me were related to me by

the individuals who made them or were conveyed to me by my review of records, documents,

and other physical evidence obtained during the course of this investigation. This affidavit

contains information necessary to support probable cause and is not intended to include each and

every fact and matter observed by me or known to the Government.

                SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

       5.      On or about May 11, 2019, U.S. Immigration and Customs Enforcement in

Lorton, Virginia, received information from the Prince William-Manassas Adult Detention

Center located in Manassas, Virginia, which is in the Eastern District of Virginia, that AGUSTIN

MIGUEL, a native and citizen of Mexico, was being detained at the Prince William-Manassas

Adult Detention Center on a felony charge. An immigration detainer was filed with Prince

William-Manassas Adult Detention Center on May 11,2019.




                                                 2
   Case 1:19-mj-00255-MSN Document 2 Filed 05/31/19 Page 3 of 5 PageID# 4



       6.      Section 287(g) of the Immigration and Nationality Act permits performance of

immigration officer functions by state officers and employees (referred to herein as “ICE 287(g)

Officers”) provided that the local law enforcement officers receive appropriate training and

function under the supervision of sworn ICE officers.

       7.     AGUSTIN MIGUEL was fingerprinted on or about May 11, 2019.                  Those

fingerprints were then processed through ICE indices containing fingerprint records of known

and previously deported aliens. This system is also integrated with the criminal records

maintained by the FBI and is commonly referred to as Next Generation Identification (NGI).

Results of this query showed positive matches to AGUSTIN MIGUEL and his FBI number.

       8.     On or about May 11, 2019, AGUSTIN MIGUEL was interviewed by ICE 287(g)

Jail Enforcement Officer J. Huff pursuant to Title 8 United States Code Section 1357 for

alienage and deportability. AGUSTIN MIGUEL freely and voluntarily gave a sworn statement

to Officer Huff. A sworn statement was taken wherein the following information was provided

to Officer Huff. AGUSTIN MIGUEL stated:

              a) that his true and correct name is Anastacio Agustin Miguel;

              b) that he was bom on April 15, 1980 in Toluca, Mexico;

              c) that he is a citizen of Mexico;

              d) that he was previously deported from the United States;

              e) that he did not receive permission of the Attorney General of the United States

                  or his successor, the Secretary of the Department of Homeland Security, to

                  reapply for admission to the United States after being removed.

       9.     On May 21, 2019, your affiant conducted a review of documents from AGUSTIN

MIGUEL’S immigration file that is maintained by the United States Bureau of Citizenship and




                                                3
   Case 1:19-mj-00255-MSN Document 2 Filed 05/31/19 Page 4 of 5 PageID# 5



Immigration Services. The file, also known as an alien file, contained an executed Immigration

Service form 1-296, Notice to Alien Ordered Removed/Departure Verification, bearing the

photograph, fingerprint, and signature of AGUSTIN MIGUEL. The alien file also contained an

executed Immigration Service form 1-205, Warrant of Removal/Deportation, bearing the

photograph, fingerprint, and signature of AGUSTIN MIGUEL. AGUSTIN MIGUEL was first

removed from the United States on February 20, 2009 from Paso Del Norte, Texas, and again on

August 19, 2015 from Hidalgo, Texas.

       10.    On May 21, 2019, your affiant asked the FBI Special Processing Center to

compare the fingerprints that ICE obtained from AGUSTIN MIGUEL on or about May 11,2019,

with an individual print taken form AGUSTIN MIGUEL’S 1-296 and 1-205 showing his removal

from February 20, 2009 and August 19, 2015, and two complete sets of fingerprints taken from

AGUSTIN MIGUEL’S alien file that were associated with his prior immigration arrests. On

May 21, 2019, the FBI successfully matched all submitted fingerprints to AGUSTIN MIGUEL

and his FBI number.

       11.    AGUSTIN MIGUEL’S alien file indicates that AGUSTIN MIGUEL does not

have any immigration benefit, document, or status that would allow him to enter, be admitted,

pass through, or reside in the United States legally and that he has neither sought nor obtained

permission from the Attorney General or the Secretary of Homeland Security to reenter the

United States following his formal removal.

                                        CONCLUSION

       12.    Based the foregoing, I submit that there is probable cause to believe that on or

about May 11, 2019, in Manassas, Virginia within the Eastern District of Virginia, the defendant

ANASTACIO AGUSTIN MIGUEL, having been removed or deported from the United States

on or about February 20, 2009 and on or about August 19, 2015, was found in the United States


                                               4
   Case 1:19-mj-00255-MSN Document 2 Filed 05/31/19 Page 5 of 5 PageID# 6



without having obtained the express consent of the Attorney General or the Secretary of

Homeland Security, to reapply for admission to the United States.




                                               Kevin He/
                                               Depoiwion Officer
                                               U.S. Immigration and Customs Enforcement




 Sworn to and subscribed before me on the ^1        day of May 2019, in Alexandria, Virginia.


                  /sl
   Michael S. Nachmanoff    ^
   United States Magistrate Judge
The Honorable Michael S. Nachmanoff
United States Magistrate Judge
Alexandria, Virginia




                                               5
